Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00868-CV

                                     Clifford Reed LEONARD,
                                              Appellant

                                                  v.

                                        Prunella LEONARD,
                                              Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI16519
                          Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 30, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by January 2, 2019. After neither the brief nor a

motion for extension of time was filed, this court ordered that appellant file, by no later than

January 22, 2019, a brief and a written response reasonably explaining: (1) his failure to timely

file a brief, and (2) why appellee is not significantly injured by appellant’s failure to timely file a

brief. We advised appellant that his failure to timely file a brief and response would result in this

appeal being dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP.
                                                                                    04-18-00868-CV


P. 42.3(c) (allowing involuntary dismissal for failure to comply with court order). Appellant did

not file a brief or response. Accordingly, we dismiss this appeal for want of prosecution.

                                                 PER CURIAM




                                               -2-